Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 1 of 19



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

        plaintiffs,
  v.                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/




                DR. WRIGHT’S MOTION FOR JUDGMENT ON THE
            PLEADINGS FOR LACK OF SUBJECT-MATTER JURISDICTION
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 2 of 19



                                                       TABLE OF CONTENTS

                                                                                                                                   PAGE
  INTRODUCTION ................................................................................................................ 1
  PROCEDURAL HISTORY .................................................................................................. 5
  ARGUMENT ........................................................................................................................ 7
  1.        The Court Lacks Subject-Matter Jurisdiction—Diversity Jurisdiction Does
            not Exist Because There is no Complete Diversity Where There are
            “Aliens” on Both Sides of the Litigation .................................................................... 9
            A.        W&K Member No. 1: Ms. Nguyen’s Membership in W&K
                      Destroys Complete Diversity .............................................................................. 11
            B.        W&K Member No. 2: Coin-Exch’s Membership Destroys
                      Complete Diversity .............................................................................................. 12
            C.        Ira did not Have Authority to Remove Ms. Nguyen and Coin-Exch ............... 13
  2.        Even if Ira had the Ability to Unilaterally Alter W&K’s Membership (and
            He Does not), He did so Solely for the Purpose of Manufacturing Subject-
            Matter Jurisdiction in Violation of Section 1359 ...................................................... 15
  CONCLUSION ................................................................................................................... 16




                                                                      ii
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 3 of 19



                                           INTRODUCTION

         None of plaintiffs’ claims invoke an Article III federal-district court’s subject-matter

  jurisdiction. Plaintiffs’ claims all arise under state law so that there is no federal-question

  jurisdiction under 28 U.S.C. § 1331 (“Section 1331” or “§ 1331”).1 Diversity jurisdiction, 28

  U.S.C. § 1332 (“Section 1332” or “§ 1332”), does not exist because plaintiff W&K Info Defense

  Research, LLC (“W&K”), has two members that are considered “aliens” under Section 1332.

  Their presence as members of W&K destroys complete diversity because Dr. Wright is also

  considered an “alien.” Magdalena v. Toyota Motor Corp., 2013 WL 12092086, at *3 (S.D. Fla.

  2013) (“It is well-settled, however, that Section 1332 does not confer subject-matter jurisdiction

  in actions between one alien party and another alien party.”) (citing Ruhrgas AG v. Marathon Oil

  Co., 526 U.S. 574, 580 n.2 (1999)).2

         After the Court dismissed with prejudice plaintiffs’ single federal claim, the only other

  alleged basis for subject-matter jurisdiction was diversity jurisdiction. See Second Amen. Compl.

  [D.E. 83] (the “Third Complaint”) ¶ 4. To invoke diversity jurisdiction, it was plaintiffs’

  obligation to allege the citizenship of each member of W&K. RG Martin Inv., LLC v. Virtual

  Tech. Licensing, LLC, 2017 WL 7792564, at *1 (S.D. Fla. 2017) (Bloom, J.) (stating that to


  1
    In opposition to this motion, plaintiffs cannot seriously challenge whether federal-question
  jurisdiction exists. Plaintiffs’ only federal claim was dismissed with prejudice. See Order on
  Motion to Dismiss [D.E.68]. Plaintiffs make no other federal claims.
  2
    Accord Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1364 (11th Cir. 2018) (“Alienage
  diversity, like general diversity under 28 U.S.C. § 1332(a)(1), must be complete; an alien on both
  sides of a dispute will defeat jurisdiction.”); Impuls I.D. Int’l, S.L. v. Psion-Teklogix, Inc., 234 F.
  Supp. 2d 1267, 1274 (S.D. Fla. 2002) (“Complete diversity does not exist where there are aliens
  on both sides of the litigation . . . even if the aliens are from different countries.”) (citing Simon
  Holdings PLC Group of Cos. U.K. v. Klenz, 878 F.Supp. 210, 211 (M.D. Fla. 1995)); In re Air
  Crash Disaster of Aviateca Flight 901 Near San Salvador, El Salvador on Aug. 9, 1995, 29 F.
  Supp. 2d 1333, 1351 (S.D. Fla. 1997) (“The presence of at least one alien on both sides of an
  action destroys diversity and, therefore, diversity jurisdiction cannot be invoked if that is the
  case.”) (citing Cabalceta v. Standard Fruit Co., 883 F.2d 1553 (11th Cir.1989)).
                                                     1
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 4 of 19



  establish diversity jurisdiction, “a party must list the citizenships of all the members of the

  limited liability company”) (citing Mallory & Evans Contrs. & Eng’rs, LLC v. Tuskegee Univ.,

  663 F.3d 1304, 1305 (11th Cir. 2011)). On this motion challenging jurisdiction, it is plaintiffs’

  burden to prove that every member of W&K is diverse as to Dr. Wright. Id. (citing Tangshan

  Ganglu Iron & Steel Co. v. Mapuche, LLC, 2014 WL 2095167, at *1 (S.D. Fla. 2014)).3

         Attempting to meet their obligation of alleging W&K’s membership, plaintiffs simply

  alleged that “[a]s best as can presently be discerned, Dave [Kleiman] was the sole ‘member’ of

  W&K . . . .” Third Compl. ¶ 131 (emphasis added). This allegation is false—the evidence

  establishes that W&K had at least two additional members who were publicly identified through

  W&K’s company filings. Since 2014, those two publicly-identified members were Ms. Uyen

  Nguyen and Coin-Exch PTY Ltd. (“Coin-Exch”). Relevant here is that both Ms. Nguyen and

  Coin-Exch are considered “aliens”: Ms. Nguyen is a Vietnamese national; and Coin-Exch is a

  now defunct Australian company that has been under the control of an Australian government-

  appointed liquidator since March of 2017. Because Dr. Wright also is considered an “alien” (see

  Third Complaint ¶ 3) diversity jurisdiction cannot exist.

         To downplay the fact that Ms. Nguyen and Coin-Exch were publicly identified members

  of W&K, plaintiff Ira Kleiman—who had nothing to do with the formation or operation of

  W&K—alleged a theory that Ms. Nguyen and Coin-Exch’s presence on W&K’s public filings

  was the result of Dr. Wright “seizing control of W&K from the shadows as it’s well established




  3
   Here, Dr. Wright is permitted to make a “factual attack” on subject-matter jurisdiction, the
  Court is free to weigh the evidence, and plaintiffs must prove that the Court has subject-matter
  jurisdiction over this action. See RG Martin Investments, 2017 WL 7792564, at *2; Frida Kahlo
  Corp. v. Tupperware Corp., 2014 WL 11880681, at *2 (S.D. Fla. 2014) (“Plaintiff bears ‘the
  burden of proving by a preponderance of the evidence that the trial court does have subject
  matter jurisdiction.”) (citing Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981)).
                                                    2
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 5 of 19



  ‘Craig Wright’ was the ‘director and controlling mind’ of Coin-Exch Pty Ltd.”. . . .” Third

  Compl. ¶ 139. Apart from the fact that this allegation neither changes W&K’s membership nor

  discharges plaintiffs’ obligation to allege W&K’s full membership, this allegation is false for at

  least two reasons.

         First, before his death, Dave Kleiman (and not Dr. Wright) personally appointed Ms.

  Nguyen as a “director” of W&K. See D. Kleiman email to U. Nguyen, dated December 20, 2012,

  attached as Exhibit A. Furthermore, at Ira’s April 8 deposition, Ira confirmed that Ms. Nguyen

  has never resigned as a member of W&K. I. Kleiman Dep. Tr. 129:22-25, attached as Exhibit B.

  (“Q: Do you have any documents that resignation letters from any members of W&K before you

  reinstated and listed yourself as the member of W&K? A: No”)

         Second, while Coin-Exch was a listed member of W&K, Ira was a shareholder of Coin-

  Exch. Ex. B at 123:9-11 (“Q: You had 10.5 million shares in Coin Exch[]; right? A. Yes”). As a

  shareholder, prior to its liquidation, Ira did not once raise a question as to Coin-Exch being

  publicly identified as a member of W&K. Furthermore, after Coin-Exch went into liquidation,

  which was almost a year before Ira filed this action, Coin-Exch was not under Dr. Wright’s

  control—it was under the control of a government-appointed liquidator.

         Moreover, we recently learned that Ira was in communication with Coin-Exch’s

  liquidator before he filed this action. See I. Kleiman email to J. Mudford (Coin-Exch’s

  liquidator), dated May 31, 2017, attached as Exhibit C. While Ira discussed W&K with the

  liquidator, he never mentioned his theory about Dr. Wright “seizing control of W&K” through

  Coin-Exch. Ira also didn’t mention that he intended to bring this action on behalf of W&K or that

  he was going to remove Coin-Exch as one of W&K’s publicly identified members, which Ira

  confirmed in his deposition:



                                                   3
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 6 of 19



          Q:      Before you filed this lawsuit or before you filed your amended complaint in
                  this lawsuit are there any documents with Jeremy Mudford where you
                  discussed removing Coin Exchange as a member of W&K?
          A:      Discussing with Jeremy Mudford?
          Q:      The liquidator for Coin Exchange.
          A:      I don’t believe so.

  Ex. B at 129:15-21. Ira did, however, try to persuade the liquidator to pursue claims against Dr.

  Wright based on theories that he has alleged here, but the liquidator declined to do so because—

  as he told Ira—other than internet blog posts, Ira had no “tangible evidence” to support his

  theories. See Ex. C at 1-2.

          Unhappy with the liquidator’s decision, Ira took his internet blog posts and used them to

  craft a complaint against Dr. Wright without naming W&K as a plaintiff. It was not until after

  Dr. Wright pointed out that this action cannot proceed without W&K, that Ira joined W&K as a

  plaintiff. But before he joined W&K, he removed Ms. Nguyen and Coin-Exch from W&K’s

  public filings in an attempt to create the illusion that diversity jurisdiction exists.

          As we demonstrate below, Ira’s tampering with W&K’s public filings did not change the

  actual membership of W&K. When this action was filed (and to this day), W&K’s membership

  included two members that would destroy complete diversity. Furthermore, even if Ira had the

  authority to alter W&K’s membership by changing W&K’s public filings (and he did not), under

  28 U.S.C. § 1359,4 the Court still would not have jurisdiction because Ira’s only purpose in

  restructuring W&K was to manufacture diversity jurisdiction that otherwise would not exist. See

  Castillo Grand LLC v. Sheraton Operating Corp., 2009 WL 4667104, at *2 (S.D.N.Y. 2009)

  (holding that there is no subject-matter jurisdiction where an LLC’s “reorganization was




  4
    Under Section 1359, “[a] district court shall not have jurisdiction of a civil action in which any
  party, by assignment or otherwise, has been improperly or collusively made or joined to invoke
  the jurisdiction of such court.”
                                                     4
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 7 of 19



  undertaken in order ‘to invoke the jurisdiction’ of this Court as contemplated by the plain

  language of § 1359.”).

           Dr. Wright respectfully requests that the Court dismiss this action for lack of subject-

  matter jurisdiction.

                                      PROCEDURAL HISTORY

           On February 14, 2018, Ira filed his first complaint against Dr. Wright, alleging six counts

  that all arose under state law. See D.E. 1. In the original complaint, Ira alleged that the Court had

  diversity jurisdiction, id. ¶ 1, because he is a “resident of Palm Beach County Florida” and Dr.

  Wright “is a resident of London, United Kingdom.” Id. ¶¶ 4, 13. W&K was not a named plaintiff

  in the original complaint, but Ira did allege that after Dave died, Ms. Nguyen “removed Dave as

  the registered agent for W&K and listed herself[,]” and that she “added both herself and an entity

  named Dr. Coin-Exch Pty Ltd. as authorized persons for W&K.” Id. ¶ 60. Finally, Ira alleged

  that “[o]n September 23, 2016, W&K was administratively dissolved.” Id. ¶ 61. Ira alleged

  nothing else about W&K.

           On April 16, 2018, Dr. Wright moved to dismiss the original complaint because, inter

  alia, W&K was not a party to this action. See Motion to Dismiss [D.E. 12]. Six days later, on

  April 22, 2018, Ira purportedly reinstated W&K, which had no business purpose at the time and

  had conducted no business activity for at least the two prior years:5

           Q:      Does W&K have any revenue for this year?
           A:      Not that I’m aware of.
           Q:      Does W&K have any revenue from last year?
           A:      Not that I’m aware of.
           Q:      Are you conducting any business on behalf of
                   W&K?
           A:      Me personally?
           Q:      Yes.

  5
      A copy of the April 12, 2018 reinstatement is attached as Exhibit D.
                                                    5
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 8 of 19



         A:      No.
         Q:      Is anyone conducting business on behalf of
                 W&K?
         A:      No

  Ex. B at 130:10-21. In purporting to reinstate W&K, Ira listed only himself as an authorized

  person of W&K, see Ex. D, even though he (1) had nothing to do with W&K’s formation, (2)

  had nothing to do with W&K’s business activities, and (3) had no idea that W&K even existed

  until after Dave’s death when Dr. Wright told him about the company.

         Mere weeks after purporting to reinstate W&K—on May 14, 2018—Ira filed an amended

  complaint [D.E. 24], in which he joined W&K as a plaintiff. This time around, Ira added a claim

  arising under federal law—a claim under the Defend Trade Secrets Act, 18 U.S.C. § 1836

  (“DTSA”)—even though it was apparent on the face of the amended complaint that the three-

  year statute of limitations had already run on that claim. Id. ¶¶ 185-191. Ira also alleged, for the

  first time, that when Ms. Nguyen listed herself as a member of W&K, she was acting merely as

  “Craig’s agent” and that Coin-Exch “was merely Craig seizing control of W&K from the

  shadows, as it’s well established Craig Wright was the director and controlling mind of Coin-

  Exch Pty Ltd.” Id. ¶ 139.

         On December 27, 2018, the Court dismissed with prejudice plaintiffs’ DTSA claim,

  along with plaintiffs’ misappropriation claim under state law because on the face of the amended

  complaint, those claims were barred by the statute of limitations. See Order on Motion to

  Dismiss [D.E. 68] at 33. Plaintiffs subsequently filed the Third Complaint, which realleged most

  of the amended complaint, including the DTSA claim that was dismissed with prejudice.

         On January 28, 2019, Dr. Wright filed his answer [D.E. 87], in which he denied

  plaintiffs’ jurisdictional allegations, id. ¶¶ 4, and he denied that an answer was required to the




                                                    6
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 9 of 19



  improperly re-alleged DTSA and misappropriation claims because the Court dismissed those

  claims with prejudice, id. ¶¶ 178, 185.

            Finally, of note, Ira is currently suing two of Dave’s former business partners—Patrick

  Paige and Carter Conrad—in state court where he is seeking an injunction for the return of

  Dave’s bitcoin wallets. See Ira Kleiman v. Patrick Paige, et al., Palm Beach County Circuit

  Court Case No. 50-2016-CA-013045. The Amended Complaint in that action, which is attached

  as Exhibit E, alleges that “David Kleiman created and maintained bitcoin wallets which were his

  personal property[,]” id. ¶ 32, and that Paige, Conrad, and their company “should be enjoined

  from monetizing, transferring or otherwise converting such bitcoin to its use of [sic] the use of its

  principals or third parties[,]” id. ¶ 35. Ira is seeking that same relief from Dr. Wright in this

  action.

                                              ARGUMENT

            “Federal courts have limited subject-matter jurisdiction, and the party invoking the

  court’s jurisdiction bears the burden of proving it exists.” Orchid Quay, LLC v. Suncor Bristol

  Bay, LLC, 178 F.Supp.3d 1300, 1302 (S.D. Fla. 2016). A party can challenge whether the Court

  has subject matter jurisdiction—at any time—under Rule 12(b)(1) by filing a motion for

  judgment on the pleadings. Fed. R. Civ. P. 12(h); see also Univ. of S. Ala. v. Am. Tobacco Co.,

  168 F.3d 405, 410 (11th Cir. 1999) (“Indeed, it is well settled that a federal court is obligated to

  inquire into subject matter jurisdiction sua sponte whenever it may be lacking.”).

            A motion for judgment on the pleadings can make a “factual attack,” and the Court can

  consider matters outside of the pleadings. Canopius U.S. Ins. Inc. v. Prestige Gen. Cleaning

  Servs., Inc., 2014 WL 6979658, at *1 (S.D. Fla. 2014) (citing Kuhlman v. U.S., 822 F.Supp.2d

  1255, 1256-57 (M.D. Fla. 2011); Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys., Inc., 524



                                                     7
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 10 of 19



   F.3d 1229, 1233 (11th Cir. 2008) (“By contrast, a factual attack on a complaint challenges the

   existence of subject matter jurisdiction using material extrinsic from the pleadings, such as

   affidavits or testimony.”)); Luftfahrtversicherungs-Aktiengesellschaft v. Markel Ins. Co., 2007

   WL 141154, at *1 (S.D. Fla. 2007) (stating that on a motion challenging “subject matter

   jurisdiction, the Court may look beyond the pleadings to ‘zealously insure that jurisdiction exists

   over a case’ and is not bound by the jurisdictional contentions of the parties.”) (citing Smith v.

   GTE Corp., 236 F.3d 1292, 1299 (11th Cir.2001)).

          “[I]n a factual attack, the presumption of truthfulness afforded a plaintiff under Federal

   Rule of Civil Procedure 12(b)(6) does not attach, and the court is free to weigh the evidence.”

   Canopius, 2014 WL 6979658, at *2 (emphasis added) (citing Scarfo v. Ginsberg, 175 F.3d 957,

   960 (11th Cir. 1999)). Therefore, “the [C]ourt may look beyond the four corners of the complaint

   so long as they relate to jurisdictional issues, hear conflicting evidence and decide the factual

   issues that determine jurisdiction.” RG Martin, 2017 WL 7792564, at *2 (Lawrence v. Dunbar,

   919 F.2d 1525, 1529 (11th Cir. 1990); Colonial Pipeline Co. v. Collins, 921 F.2d 1237, 1243

   (11th Cir.1991)). In making this determination, “[i]t is to be presumed that a cause lies outside

   this limited jurisdiction, and the burden of establishing the contrary rests upon the party asserting

   jurisdiction.” Id., at *1 (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

   (1994) (internal citations omitted)). Plaintiffs cannot overcome this presumption.

          As we demonstrate next, the Court lacks subject-matter jurisdiction because there is not

   complete diversity among the parties, which is required for diversity jurisdiction to exist. Impuls

   I.D. Int’l, S.L. v. Psion-Teklogix, Inc., 234 F. Supp. 2d 1267, 1273 (S.D. Fla. 2002) (stating that

   “if complete diversity is lacking, a federal court does not have subject matter jurisdiction over an

   action pursuant to 28 U.S.C. § 1332.”) (citing Triggs v. John Crump Toyota, Inc., 154 F.3d 1284,



                                                     8
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 11 of 19



   1287 (11th Cir. 1998)). First, W&K’s membership destroys complete diversity. Second, Ira

   could not change W&K’s membership because he lacked authority to do so—W&K had no

   operating agreement, see Third Complaint ¶ 70, and under Fla. Stat. § 605.0602, none of the

   statutory “events causing dissociation” had occurred. Finally, even if Ira’s attempt to change

   W&K’s membership through altering sunbiz.org filings was effective, jurisdiction would still not

   exist because, under 28 U.S.C. § 1359, a company cannot create jurisdiction through a pre-

   textual restructuring of its membership. See Castillo Grand, 2009 WL 4667104, at *2 (holding

   that there is no subject-matter jurisdiction where an LLC’s “reorganization was undertaken in

   order ‘to invoke the jurisdiction’ of this Court as contemplated by the plain language of §

   1359.”).

   1.     The Court Lacks Subject-Matter Jurisdiction—Diversity Jurisdiction Does Not
          Exist Because There is not Complete Diversity Where There Are “Aliens” on Both
          Sides of The Litigation

          The Third Complaint alleges two bases for subject-matter jurisdiction: (1) that federal-

   question jurisdiction exists because of the DTSA claim; and (2) that diversity jurisdiction exists

   because “the parties are completely diverse in citizenship and the amount in controversy exceeds

   $75,000.” Third Compl. ¶ 4. Federal-question jurisdiction does not exist because the Court

   dismissed with prejudice plaintiffs’ only federal claim, the DTSA claim. See D.E. 68. As for

   diversity jurisdiction, the Court does not have subject-matter jurisdiction because there is no

   complete diversity where, as here, there are aliens on both sides of the action. Magdalena, 2013

   WL 12092086, at *3 (“It is well-settled, however, that Section 1332 does not confer subject-

   matter jurisdiction in actions between one alien party and another alien party.”) (citing Ruhrgas

   AG., 526 U.S. 574, 580 n.2 (1999)).




                                                    9
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 12 of 19



           Under 28 U.S.C. § 1332(a)(2), “district courts have ‘alienage’ jurisdiction in actions

   between citizens of a State and citizens of foreign states.” Simon Holdings PLC Group of

   Companies U.K. v. Klenz, 878 F.Supp. 210, 211 (M.D. Fla. 1995). However, “[i]n order to

   maintain an action in federal court based on ‘alienage’ jurisdiction, there must be complete

   diversity of citizenship between all the plaintiffs and all the defendants.” Cabalceta v. Standard

   Fruit Co., 883 F.2d 1553, 1557 (11th Cir. 1989). “Complete diversity does not exist where there

   are aliens on both sides of the litigation,” and “[t]his is so even if the aliens are from different

   countries.” Id.; Magdalena, 2013 WL 12092086, at *3. Finally, “[d]iversity jurisdiction may

   arise in a suit between aliens if the action also includes U.S. citizens as both plaintiffs and

   defendants . . .[b]ut if U.S. citizens are on only one side of an alien-vs.-alien case, diversity

   jurisdiction ceases to exist.” Magdalena, 2013 WL 12092086, at *3 (S.D. Fla. 2013) (citing

   Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1340 (11th Cir. 2011); Iraola &

   CIA, S.A. v. Kimberly-Clark Corp., 232 F.3d 854, 860 (11th Cir. 2000)).

           Plaintiffs were required to list the citizenship of each member of W&K and establish that

   complete diversity exists. See RG Martin, 2017 WL 7792564, at *2 (citing Flintlock Constr.

   Servs. v. Well-Come Holdings, LLC, 710 F.3d 1221, 1224 (11th Cir. 2013)); Prof’l LED

   Lighting, Ltd. v. AAdyn Tech., LLC, 88 F. Supp. 3d 1356, 1361 (S.D. Fla. 2015) (“Unlike a

   corporation, but ‘like a limited partnership, a limited liability company is a citizen of any state of

   which a member of the company is a citizen.’”). Indeed, “[b]ecause of the need to allege ultimate

   ownership, it is often not easy to invoke diversity jurisdiction over a limited liability company or

   a limited partnership.” Lewis v. Allied Bronze LLC, 2007 WL 1299251, at *2 (E.D.N.Y. 2007).

           Plaintiffs cannot meet their burden because Dr. Wright and two of W&K’s members are

   considered “aliens,” destroying complete diversity.



                                                     10
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 13 of 19



          A.     W&K Member No. 1: Ms. Nguyen’s Membership in W&K Destroys Complete
                 Diversity

          One of W&K’ s members is Ms. Uyen Nguyen, whom Dave personally appointed as a

   “director” of W&K on December 20, 2012, through his email to her:

          I am going to need and ask for your help. You know Craig well and I am an enigma.
          I have been unwell and in the VA far too much. I need a person who can run around.
          Craig is too far away and we need him to remain off of this.

          I will ask you to be a director with me in W&K Information Defense Research
          LLC. We are setting up a company in Australia and will move assets back from
          Panama once this is complete. We placed them there to protect Craig.

   D. Kleiman email to U. Nguyen, dated December 20, 2012, attached as Ex. A (emphasis added).

   That same day, Ms. Nguyen accepted Dave’s offer, and Dave emailed her confirming that she

   was a “director” with W&K:

          I am glad you will accept being a director of W&K.

          As soon as I am out of the VA[,] I will get all the paperwork fixed for the company.
          We will make sure it is maintained, as I am a little behind. Nothing too bad, but old
          illness. I will be back soon.

          The process will be one where I instruct you and you start to act more and more for
          me as you become the director and we start moving assets back to Australia.

   D. Kleiman email to U. Nguyen, dated December 20, 2012, attached as Exhibit F. Notably, Ira

   was aware that Dave appointed Ms. Nguyen as a “director” of W&K. In response to Australian

   Tax Office (“ATO”) question, Ira stated that, while he has no direct knowledge, he was aware

   that Dave appointed Ms. Nguyen as a director. See I. Kleiman letter to ATO, dated May 1, 2014,

   attached as Exhibit G at 2 (stating that “I understand that Ms[.] Nguyen was appointed as a

   director [of W&K]. I would infer this as at the request of the late Mr[.] Dave Kleiman. However,

   I have no direct knowledge of how this occurred.”). Consequently, Ms. Nguyen is a member of



                                                   11
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 14 of 19



   W&K and her citizenship must be considered in determining whether diversity jurisdiction

   exists.

             Ms. Nguyen is an “alien” for purposes of determining diversity jurisdiction. In the United

   Kingdom, she listed her nationality as “Vietnamese.”6 Furthermore, while she lists a California

   address as her residence on W&K’s filings, her Vietnamese citizenship would destroy complete

   diversity, even if she were a permanent resident in California. 7 Banci v. Wright, 44 F. Supp. 2d

   1272, 1275 (S.D. Fla. 1999) (stating that “this Court finds that the law does not confer

   jurisdiction where a permanent resident alien is suing a citizen of a foreign state (or is suing a

   permanent resident alien residing in another State), and to hold otherwise would require an

   unconstitutional application of Section 1332(a)’s deeming provision.”) (citing Buti v. Impressa

   Perosa, S.R.L., 935 F. Supp. 458, 461 (S.D.N.Y. 1996) (finding no jurisdiction over action

   between permanent resident alien and foreign corporation); Engstrom v. Hornseth, 959 F.Supp.

   545, 553 (D.P.R.1997); and Lloyds Bank PLC v. Norkin, 817 F. Supp. 414, 419 (S.D.N.Y.

   1993)).

             Therefore, Ms. Nguyen’s membership in W&K destroys complete diversity.

             B.     W&K Member No. 2: Coin-Exch’s Membership Destroys Complete Diversity

             From March 28, 2014, one of W&K’s publicly identified members was Coin-Exch—an

   Australian company that as of May 23, 2017, was under the control of an Australian

   government-appointed liquidator.8 Coin-Exch’s domicile is determined by the domicile of its

   Australian liquidator, which would make Coin-Exch an “alien” for diversity jurisdiction. See


   6
     https://beta.companieshouse.gov.uk/company/08248988/officers (last accessed April 15, 2019).
   7
     Nonetheless, upon our information and belief, Ms. Nguyen is not a permanent resident.
   8
     On May 23, 2017, the Australian court entered an order appointing the Australian liquidator.
   https://connectonline.asic.gov.au/RegistrySearch/faces/landing/panelSearch.jspx?searchText=16
   3338467&searchType=OrgAndBusNm&_adf.ctrl-state=tf7fstpz5_15 (last accessed April 15,
   2019).
                                                     12
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 15 of 19



   Hong Kong Deposit & Guar. Co. v. Hibdon, 602 F. Supp. 1378, 1380-81 (S.D.N.Y. 1985)

   (“Similarly, here, the relevant citizenship for determining subject matter jurisdiction is that of the

   liquidators, who have been duly appointed under Hong Kong law . . . .”) (citing Clarkson Co. v.

   Shaheen, 544 F.2d 624, 627 (2d Cir. 1976)).

           Ira alleged that Coin-Exch “was merely Craig seizing control of W&K from the

   shadows,” Third Complaint ¶ 139, and that “[a]s best as can presently be discerned, Dave was

   the sole ‘member’ of W&K[,]” id. ¶ 71. But we know that, prior to filing this action, Ira was (1)

   aware that Coin-Exch was a publicly listed member of W&K, (2) a shareholder of Coin-Exch, 9

   and (3) in communication with Coin-Exch’s liquidator. Despite these three facts, the first time

   that Ira raised any question as to whether Coin-Exch was a member of W&K was in his amended

   complaint—that is, when he needed to manufacture diversity jurisdiction because W&K is a

   necessary party to this action.

           As with Ms. Nguyen, Coin-Exch’s presence as a member of W&K destroys complete

   diversity.

           C.     Ira Did Not Have Authority to Remove Ms. Nguyen and Coin-Exch

           The Third Complaint alleges that W&K did not have an operating agreement. Third

   Compl. ¶ 70 (“W&K has no operating agreement . . . .”). Therefore, the Florida Revised Limited

   Liability Company Act, Fla. Stat. §§ 605.0101-605.1108, is the exclusive means for a member to

   be properly dissociated from an LLC. Fla. Stat. § 605.0602 provides how a member can be

   automatically disassociated, none of which applies here.

           The only other basis for disassociation is if a member grants their “express will to

   withdraw as a member.” Fla. Stat. § 605.0602(1). But neither Ms. Nguyen nor Coin-Exch


   9
    Ira held 10,50,000 million shares of Coin-Exch since 2014, which the liquidator confirmed in
   his emails with Ira. See Ex. B at 123:9-11.
                                                    13
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 16 of 19



   resigned as a member of W&K, and Ira cannot produce any evidence of their “express will to

   withdraw as a member” under § 605.0602(1). Ira confirmed that he has no documents from

   W&K’s other member demonstrating their express will to withdraw as a member. Ex. B at

   129:22-25 (“Q: Do you have any documents that resignation letters from any members of W&K

   before you reinstated and listed yourself as the member of W&K? A: No.”)

          To the contrary, Ira had email exchanges with Coin-Exch’s government-appointed

   liquidator regarding W&K, his rights as a shareholder of Coin-Exch, and whether he could bring

   claims against Dr. Wright as a shareholder of Coin-Exch. See, e.g., Ex. C. But nowhere in these

   emails—or anywhere else—has the liquidator given any indication that Coin-Exch is

   disassociating itself as W&K’s member, nor does Ira mention his intention to remove Coin-Exch

   from W&K’s public filings.

          Finally, Ira is aware that changing sunbiz.org filings does not change W&K’s actual

   membership. Prior to filing this lawsuit, Florida’s division of corporations explained to Ira that

   the department does not keep information on the identity of a company’s members because

   “[t]he names and addresses of the members of a Florida LLC are an internal matter.” Div. of

   Corp. email to I. Kleiman, dated July 6, 2015, attached as Exhibit H.10

          Absent any statutory basis for altering W&K’s membership, Ira had no authority to

   change W&K’s membership, which still consists of Ms. Nguyen and Coin-Exch, each of whom

   destroys complete diversity.




   10
      In fact, an LLC is only required to list its manager or managing member. See
   https://efile.sunbiz.org/llc_ar_help.html (last accessed March 15, 2019). However, when Ira filed
   this action he was required to list every member of the LLC to establish diversity jurisdiction.
   See RG Martin, 2017 WL 7792564, at *2
                                                    14
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 17 of 19



   2.     Even if Ira had the Ability to Unilaterally Alter W&K’s Membership (and He Does
          not), He did so Solely for the Purpose of Manufacturing Subject-Matter Jurisdiction
          in Violation of Section 1359

          Again, Ira’s removal of Coin-Exch and Ms. Nguyen as listed members of W&K’s public

   filings on sunbiz.org does not change the actual membership of W&K. But even if Ira had the

   power to unilaterally remove W&K’s diversity-destroying members, this Court still would not

   have subject-matter jurisdiction because Ira’s purported change of W&K’s membership was

   done solely to manufacture diversity jurisdiction, which would not otherwise exist.

          Under 28 U.S.C. § 1359, district courts do not have jurisdiction over actions where a

   party, by “assignment or otherwise” has been improperly brought into the action to manufacture

   subject-matter jurisdiction:

          A district court shall not have jurisdiction of a civil action in which any party, by
          assignment or otherwise, has been improperly or collusively made or joined to
          invoke the jurisdiction of such court.

   Courts have construed “[S]ection 1359 broadly to bar any agreement whose ‘primary aim’ is to

   concoct federal diversity jurisdiction.” Castillo Grand LLC v. Sheraton Operating Corp., 2009

   WL 4667104, at *2 (S.D.N.Y. Dec. 9, 2009) (citing Airlines Reporting Corp. v. S & N Travel,

   Inc., 58 F.3d 857, 862 (2d Cir.1995)).

          In Castillo, a limited liability company attempted to remove two of its members to create

   “federal diversity jurisdiction where no such jurisdiction existed before . . . .” Castillo, 2009 WL

   4667104, at *2. The defendant in that case argued that the removal of the two members violated

   § 1359, because the company made that transaction for the purpose of manufacturing diversity

   jurisdiction. Id. The district court agreed, stating that “transactions engineered by a party for the

   purpose of creating federal diversity jurisdiction are precisely the sort of conduct prohibited by §




                                                     15
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 18 of 19



   1359.” Id. Furthermore, relying on Second Circuit precedent, 11 the court rejected the LLC’s

   argument that § 1359 only applied where there is an assignment because § 1359 bars “any

   agreement whose primary aim is to concoct federal diversity jurisdiction.” Id.

          The same holds here. Even assuming that Ira had the authority to change anything with

   W&K—a company that had been dormant for years—his change of W&K’s public filings was

   done right before he joined W&K as a plaintiff and was done for the sole purpose of concocting

   diversity jurisdiction, in violation of § 1359.

                                             CONCLUSION

          For all the foregoing reasons, Dr. Wright respectfully requests that the Court grant this

   motion and dismiss this action for lack of subject-matter jurisdiction.

                                                      Respectfully submitted,

                                                      RIVERO MESTRE LLP
                                                      Attorneys for Dr. Craig Wright
                                                      2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
                                                      Telephone: (305) 445-2500
                                                      Fax: (305) 445-2505
                                                      Email: arivero@riveromestre.com
                                                      Email: amcgovern@riveromestre.com
                                                      Email: arolnick@riveromestre.com
                                                      Email: bpaschal@riveromestre.com

                                                      By: s/ Andres Rivero
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      ALAN H. ROLNICK
                                                      Florida Bar No. 715085
                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      BRYAN L. PASCHAL
                                                      Florida Bar No. 091576




   11
      As of this filing, we are not aware of any Eleventh Circuit authority that contradicts this
   interpretation of § 1359.
                                                     16
Case 9:18-cv-80176-BB Document 144 Entered on FLSD Docket 04/15/2019 Page 19 of 19



                                    CERTIFICATE OF SERVICE

          I certify that on April 15, 2019, I electronically filed this document with the Clerk of the
   Court using CM/ECF. I also certify that this document is being served today on all counsel of
   record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
   Mail.

                                                                      _ /s/Andres Rivero
                                                                         ANDRES RIVERO




                                                    17
